Case 2:19-cv-01502-BJR Document 50-1 Filed 01/22/20 Page 1 of 2

SECOND DECLARATION OF BRIGADIER GENERAL GLENN A. GODDARD

I, Glenn A. Goddard, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. 1am a Brigadier General in the United States Army and am currently the Deputy Director for
Military Programs at the Headquarters of the U.S. Army Corps of Engineers (Corps). Among
other duties, I serve as the National Program Manager for the Corps’ Southwest Border
Infrastructure Program.

2. This declaration is based on my own personal knowledge and information made available to
me in the course of my official duties.

3. As described in my previous declaration of September 3, 2019, on that date the Secretary of
Defense decided to undertake eleven military construction projects pursuant to 10 U.S.C. § 2808.
To date, the Corps has awarded construction contracts for seven of these projects: Yuma 2,
Yuma 10/27, San Diego 4, Yuma 3, Yuma 6, and segments of El Paso 2'and El Paso 8.

4. In my previous declaration, I explained that the Corps anticipated the earliest date on which
any ground-disturbing activities could occur for these projects was 20 days after contract award,
and the earliest date on which substantial construction could occur for these projects was 40 days
after contract award. The Corps has adhered to this timeline for Yuma 2 and Yuma 10/27
(awarded November 6, 2019), San Diego 4 (awarded November 19, 2019), and Yuma 3
(awarded December 2, 2019). .

5. With respect to the remaining projects, however, the Corps is now able to move with greater
speed. Due to efficiencies that have been gained during the award and administration of the first
several construction contracts, the Corps is prepared to begin ground-disturbing activities as
early as five days after contract award and substantial construction as early as ten days after
contract award, as set forth below:

 

Award Date Earliest Substantial
Construction
January 29, 2020

January 29, 2020

Earliest Ground
Disturbing Activities
January 24, 2020
January 24, 2020

Project Name

 

Yuma 6

El Paso 2 (Segment 3)
El Paso 2 (Segment 2),
El Paso 8 (Primary)

January 10, 2020
January 17, 2020

 

 

January 17, 2020 | January 24, 2020 January 29, 2020

 

 

 

 

 

 

 

 

 

 

 

El Paso 2 (Segment 1) | TBD 5 days after award 10 days after award
El Paso 8 (Secondary) | TBD 5 days after award 10 days after award
San Diego 11 TBD 5 days after award 10 days after award
El Centro 5 TBD 5 days after award 10 days after award
Laredo 7 TBD 5 days after award 10 days after award
El Centro 9 TBD 5 days after award 10 days after award

 

 
Case 2:19-cv-01502-BJR Document 50-1 Filed 01/22/20 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

Executed this 22nd day of January, 2020.

Glenn A. Goddard
Brigadier General, United States Army

 
